Ellis, J.
(dissenting) : I agree with the majority that the unqualified statement of the witness that he was to participate in the profits and share in the losses (there being no claim that as a sharer in the losses his liability was limited to the sum of the profits which had accrued or might accrue in his favor) makes him a partner of the plaintiff below.
In the opinion written for the majority appears the following:
‘ ‘ It would appear from the record that the fact of Nichols’s partnership relation was not known to the plaintiff in error, the defendant below, until it was disclosed at the trial in his cross-examination.”
If this statement is material, I respectfully submit that it is not justified by the record. There is no showing as to when defendant below first learned of Nichols’s interest in the cattle. On his direct examination the witness did not disclose such interest, and only revealed it in response to direct questions asked by the attorney for defendant below on cross-examination. Surely there is no presumption that such attorney had no notice or knowledge of the facts drawn out by him before he propounded the interrogatories quoted in the opinion.
The statute controlling provides (Gen. Stat. 1897, ch. 95, §89; Gen. Stat. 1899, §4339):
“The defendant may demur to the petition only when it appears on its face that there is a defect of parties plaintiff or defendant.”
*517And section 91, chapter 95, General Statutes of 1897 (Gen. Stat. 1899, §4341):
“When any of the defects enumerated in section 89 do not appear upon the face of the petition, the objection may be taken by answer ; and if no objection be taken either by demurrer or answer, the defendant shall be deemed to have waived the same.”
If the statute just quoted does not fairly apply to this case, then I respectfully urge that it can subserve no useful purpose in our law; it is impotent and meaningless. If there had been a satisfactory showing that the defendant was really surprised, and especially if it had appeared that the plaintiff below had intentionally concealed the fact of Nichols’s interest, then the course suggested by the chief justice ought to have been pursued, on defendant’s application to the court.